November 12, 2004


Mr. Harry Paul Weitzel
Mayer, Brown, Rowe & Maw LLP
700 Louisiana Street, Suite 3600
Houston, TX 77002-2730
Mr. Don D. Becker
Carroll & Becker
440 Louisiana, Suite 580
Houston, TX 77002

RE:   Case Number:  03-0787
      Court of Appeals Number:  01-01-00620-CV
      Trial Court Number:  702,379

Style:      ENTERPRISE LEASING COMPANY OF HOUSTON
      v.
      HORACIO BARRIOS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Ms. Beverly       |
|   |Kaufman           |